        Case 2:20-cv-01226-TLN-CKD Document 17 Filed 08/28/20 Page 1 of 3

 1   PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
 2
     ROBERT K. ASHLEY, ESQ. (SBN 306441)
 3   2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
 4   Telephone: (916) 780-8222
     Fax No: (916) 780-8775
 5
     Attorneys for Plaintiff,
 6
     Sourdough & Co., Inc.
 7
                                    UNITED STATES DISTRICT COURT
 8

 9                                 EASTERN DISTRICT OF CALIFORNIA

10                                                     Case No.: 2:20-cv-01226-TLN-CKD
      SOURDOUGH & CO., INC.
11                                                     STIPULATION AND ORDER TO
                      Plaintiff,                       EXTEND THE RULE 26 JOINT
12                                                     CONFERENCE DEADLINE
              v.                                       ______________________________________
13

14    WCSD, INC., a California corporation; GSD        JURY DEMAND
      FOODS, INC., a California corporation;
15    GURMINDER BHATIA, an individual;
      DAVINDER SINGH, an individual;
16    POWERGLIDE HOLDINGS, LLC, a
      California limited liability company;
17    KALDEEP UPPAL, an individual;
      KARNDEEP UPPAL, an individual; and SD-
18    FOLSOM, INC., a California corporation;
      and DOES 1-25,
19
                      Defendants.
20

21          Plaintiff, SOURDOUGH & CO., INC. (“Plaintiff”) and Defendants, WCSD, INC., GSD

22   FOODS, INC., GURMINDER BHATIA, DAVINDER SINGH, POWERGLIDE HOLDINGS, LLC,

23   KALDEEP UPPAL, KARNDEEP UPPAL, and SD-FOLSOM, INC. (“Defendants”), by and through

24   their undersigned counsel of record, hereby stipulate to continue the FRCP Rule 26 Joint Conference

25   deadline, as follows:

26          WHEREAS,

27          1.       The current deadline for the Joint 26(f) Conference ("Joint Conference") to take place

28                   is August 28, 2020.



                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE RULE 26 DEADLINE
        Case 2:20-cv-01226-TLN-CKD Document 17 Filed 08/28/20 Page 2 of 3

 1           2.      The current deadline for the Joint 26(f) Report is September 11, 2020.

 2           3.      Due to the recent appearance of defendant, WCSD, Inc., anticipated motions under

 3                   FRCP Rule 12(b), and calendaring conflicts on both sides, Plaintiff and Defendants

 4                   have stipulated and agreed as set forth below.

 5           NOW, THEREFORE, the parties hereby stipulate, through their undersigned counsel of

 6   record, that:

 7           4.      The deadline for the Joint Conference to take place shall be continued to September

 8                   18, 2020 and the deadline for the Joint Report shall be continued to October 2, 2020,

 9                   or such other approximate date available/convenient to the Court.

10           5.      The parties jointly request that the Court enter an order upon this stipulation.

11   IT IS SO STIPULATED.

12                                                     Respectfully Submitted,

13
     DATED: August 27, 2020                            HUGHEY PHILLIPS, LLP
14

15
                                                        By:         /s/ GALEN M. GENTRY
16                                                                 GALEN M. GENTRY
17
                                                        Attorneys for Defendants
18

19
     DATED: August 27, 2020                             PETERSON WATTS LAW GROUP, LLP
20

21
                                                        By:        /s/ GLENN W. PETERSON
22                                                                     GLENN W. PETERSON

23                                                      Attorneys for Plaintiff, Sourdough & Co., Inc.
24

25

26

27

28

                                                         2
                         STIPULATION AND ORDER TO CONTINUE RULE 26 DEADLINE
        Case 2:20-cv-01226-TLN-CKD Document 17 Filed 08/28/20 Page 3 of 3

 1          ORDER UPON STIPULATION

 2          Pursuant to the parties' joint Stipulation to Extend the Rule 26 Joint Conference Deadline in

 3   this matter, and good cause appearing, the Court now orders as follows:

 4          The deadline for the Joint Conference to take place shall be continued to September 18, 2020

 5   and the deadline for the Joint Report shall be continued to October 2, 2020.

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7   DATED: August 27, 2020

 8

 9                                                                 Troy L. Nunley
                                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
                        STIPULATION AND ORDER TO CONTINUE RULE 26 DEADLINE
